     Case 2:12-cr-00073-TLN-CKD Document 138 Filed 12/10/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:12-cr-00073-TLN
12                      Plaintiff,
13           v.                                        ORDER
14    PHILLIP J. COLWELL,
15                      Defendant.
16

17          This matter is before the Court on Defendant Phillip J. Colwell’s (“Defendant”)

18   unopposed Petition for Writ of Mandamus (ECF No. 132), Motion for 90-Day Extension of Time

19   to File a Motion for Reconsideration (ECF No. 135), and Motion for Reconsideration (ECF No.

20   137). For the reasons set forth below, the Court DENIES Defendant’s motions.

21          On February 23, 2012, Defendant was charged with using the mail or a facility of

22   interstate commerce to induce a minor to engage in unlawful sexual conduct, transmitting

23   obscene materials to a minor, and producing visual depictions of a minor engaged in sexually

24   explicit conduct. (ECF No. 3.) On April 13, 2012, Defendant entered a guilty plea to all three

25   counts in the indictment. (See ECF Nos. 13, 15.) On July 10, 2014, the Court sentenced

26   Defendant to 360 months imprisonment and a lifetime term of supervised release. (ECF No. 52.)

27          Defendant filed his original motion to vacate, set aside or correct his sentence on April 18,

28   2016. (See ECF No. 77.) Defendant filed an amended § 2255 motion on May 11, 2016. (ECF
                                                       1
     Case 2:12-cr-00073-TLN-CKD Document 138 Filed 12/10/20 Page 2 of 3


 1   No. 85.) In his amended § 2255 motion Defendant raised twelve separate ineffective assistance

 2   of counsel claims some of which contain numerous sub-claims. (ECF No. 85 at 4-17.) On March

 3   24, 2020, the Court adopted the magistrate judge’s findings and recommendations in full and

 4   denied Defendant’s amended § 2255 motion. (ECF Nos. 126, 127.) Defendant appealed this

 5   Court’s order on October 14, 2020, and the matter is currently pending before the Ninth Circuit.

 6   (ECF No. 133.)

 7           On September 8, 2020, Defendant filed a petition for writ of mandamus requesting his full

 8   case file from previous defense counsel Michael Aye “to build a defense case for [his] § 2255

 9   motion.”1 (ECF No. 132 at 2.) Defendant also filed a motion for a 90-day extension of time to

10   file a motion for reconsideration on October 19, 2020 (ECF No. 135),2 and he filed a motion for

11   reconsideration on October 29, 2020 (ECF No. 137.)

12           All of Defendant’s pending motions relate to his denied § 2255 motion, which is on

13   appeal before the Ninth Circuit. The filing of a notice of appeal “confers jurisdiction on the court

14   of appeals and divests the district court of its control over those aspects of the case involved in the

15   appeal.” United States v. Ortega-Lopez, 988 F.2d 70, 72 (9th Cir. 1993). Federal Rule of

16   Criminal Procedure (“Rule”) 37(a) provides in relevant part that “[i]f a timely motion is made for

17   relief that the court lacks authority to grant because of an appeal that has been docketed and is

18   pending, the court may: (1) defer considering the motion; (2) deny the motion; or (3) state either

19   that it would grant the motion if the court of appeals remands for that purpose or that the motion

20   raises a substantial issue.” Fed. R. Crim. P. 37(a). After carefully considering Defendant’s
21   arguments, the Court exercises its discretion under Rule 37 to deny Defendant’s motions based on

22   a lack of jurisdiction.

23   ///

24   ///

25

26
     1
             The magistrate judge previously denied a similar request, stating “the court has no reason
     to believe that [Mr. Aye] has not included all relevant materials.” (See ECF No. 104 at 2).
27
     2
            This is the third motion Defendant has filed seeking an extension of time for filing a
28   motion for reconsideration of his denied § 2255 motion. (See ECF Nos. 128, 130.)
                                                       2
     Case 2:12-cr-00073-TLN-CKD Document 138 Filed 12/10/20 Page 3 of 3


 1          Accordingly, the Court DENIES Defendant’s Petition for Writ of Mandamus (ECF No.

 2   132), Motion for 90-Day Extension of Time to File a Motion for Reconsideration (ECF No. 135),

 3   and Motion for Reconsideration (ECF No. 137).

 4          IT IS SO ORDERED.

 5   DATED: December 9, 2020

 6

 7

 8                                                          Troy L. Nunley
 9                                                          United States District Judge

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
